Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 1 of 37 PageID #: 508



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------X

  JANELLE MATTHIAS, individually and
  as administratrix1 of the Estate of
  KEVON BRIAN MUSTAFA, deceased,
                                                   MEMORANDUM AND ORDER
                        Plaintiff,
                                                   18-cv-3568(KAM)(GMJ)
                -against-

  UNITED STATES OF AMERICA;

                        Defendant.

  ----------------------------------X
  KIYO A. MATSUMOTO, United States District Judge:

                On April 27, 2018, Janelle Matthias (“plaintiff”),

  individually and as administratrix of the Estate of Kevon Brian

  Mustafa, her deceased infant son, filed this action against the

  United States (“defendant” or “Government”), pursuant to the

  Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671, et

  seq., claiming that from May 11, 2015 to September 22, 2015,

  plaintiff was the recipient of medical treatment that she

  alleges failed to meet the standards of adequate medical care,

  and, her allegation continues, such negligence ultimately caused

  the death of her infant son, born and deceased on September 22,

  2015.     (ECF No. 1, Plaintiff’s Verified Complaint filed 6/19/18

  (“Compl.”).)      Plaintiff brings claims of negligent medical

  treatment and care, failure to obtain informed consent,


  1
      Plaintiff’s status as administratrix is questioned and discussed infra.

                                          1
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 2 of 37 PageID #: 509



  negligent hiring and retention, and loss of services. (See

  Compl.)     On April 25, 2019, plaintiff amended the complaint,

  adding another cause of action for wrongful death.            (ECF No. 9,

  Plaintiff’s Amended Complaint filed 4/26/19 (“Amended Compl.”)

  at 14-15.)2    On June 25, 2019, the United States moved to dismiss

  the complaint, claiming this court lacks subject matter

  jurisdiction due to plaintiff’s failure to exhaust

  administrative remedies pursuant to Federal Rule of Civil

  Procedure 12(b)(1), and for failure to state a claim upon which

  relief can be granted under Federal Rule of Civil Procedure

  12(b)(6).     (ECF No. 21, Gov’t Memorandum in Support of Motion to

  Dismiss filed 9/19/19 (“Gov’t Mot.”).)          Plaintiff opposes the

  Government’s motions in their entirety.          (ECF No. 24,

  Plaintiff’s Memorandum in Opposition of Defendant’s Motion to

  Dismiss filed 9/19/19 (“Pl. Mem. in Opp.”).)3

              For the reasons stated below, the court finds that

  plaintiff exhausted all administrative remedies before bringing

  the instant action regarding her individual negligence and

  medical malpractice claims.       Plaintiff, however, did not satisfy




  2     Plaintiff’s original complaint is available at ECF No. 1, pp. 1-15.
  Plaintiff’s amended complaint is available at ECF No. 9, pp. 1-18. This order
  refers only to plaintiff’s amended complaint. See generally, Amended Compl.
  3     Plaintiff’s Memorandum in Opposition of Motion to Dismiss was filed
  onto the docket twice. Compare ECF No. 17, filed 8/23/19, with ECF No. 24,
  filed 9/19/19. The court refers throughout to Pl. Mem. In Opp. located at ECF
  No. 24.


                                        2
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 3 of 37 PageID #: 510



  the exhaustion and presentment requirement for the claims

  brought on behalf of the deceased infant’s estate and, as such

  the court does not have subject matter jurisdiction over any of

  the deceased’s estate’s claims.           The court further holds that

  the negligent hiring and retention claim falls within the

  discretionary function exception to the Federal Tort Claims Act,

  and is denied.     Lastly, the court finds that plaintiff failed to

  state a claim upon which relief may be granted with respect to

  her claims of wrongful death and loss of services.            Accordingly,

  defendant’s motion to dismiss is DENIED in part and GRANTED in

  part.

                                   BACKGROUND

             The facts, as stated in plaintiff’s amended complaint

  and in exhibits4 attached to the plaintiff’s memorandum in

  opposition to defendant’s motion to dismiss,5 are as follows.




  4     All exhibits referenced herein are available at ECF No. 24, as
  attachments 24-1 to 24-18. Plaintiff’s counsel incorrectly filed a
  declaration with each exhibit. Further, Exhibits 12–15 have been incorrectly
  filed onto ECF. Thus, ECF No. 24-15, Declaration Exhibit 15, is Plaintiff’s
  Exhibit 12; ECF No. 24-12, Declaration Exhibit 12 is Plaintiff’s Exhibit 13;
  ECF No. 24-13, Declaration Exhibit 13 is Plaintiff’s Exhibit 14, and ECF No.
  24-14, Declaration Exhibit 14 is Plaintiff’s Exhibit 15. For the purpose of
  clarity, all exhibits will be referenced by plaintiff’s exhibit designation,
  not by their incorrect filing designations onto ECF.
  5    “Where subject matter jurisdiction is challenged,...a court may consider
  materials outside the pleadings, such as affidavits, documents and
  testimony.” Silva v. Farrish, 18-CV-3648 (SJF) (SIL) 2019 WL 117602, at
  *4(E.D.N.Y. Jan. 7, 2019)(quoting Forbes v. State Univ. of New York at Stony
  Brook, 259 F.Supp.2d 227, 231-32 (E.D.N.Y. 2003) (“In a Rule 12(b)(1) motion,
  the Court may consider affidavits and other material beyond the pleadings to
  resolve the jurisdictional question.” (citation omitted)).

                                        3
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 4 of 37 PageID #: 511



             On September 22, 2015, at 8:04 p.m., plaintiff gave

  birth to an infant son, Kevin Brian Mustafa, at Brooklyn

  Hospital Center.       (See ECF No. 24-14, Plaintiff’s Exhibit 15,

  Certificate of Birth – Deceased.)        On the birth certificate,

  hospital administrator Collin Ferdinand certified and signed

  that the infant was born alive, but tragically passed away three

  hours later.    Id.6    An autopsy was performed on the deceased

  infant by Patrick E. LeBlanc, M.D., on October 1, 2015, and the

  report was later signed by Tiangui Huang, M.D. on October 9,

  2015. (Pl. Exh. 16, Autopsy Report, at 3.)          The report stated

  that the deceased infant was born via caesarian section “due to

  prolonged rupture of membrane, and a non-reassuring fetal heart

  tone.” (Id. at 4.)       The deceased infant was noted to have “poor

  respiratory affect,” was intubated, and “PPV was initiated.”

  (Id.)   Post-intubation, the infant’s condition stabilized, and

  he was brought to the NICU to recuperate.         (Id.)    The report

  stated that the infant expired approximately three hours after

  his birth, at 11:13 p.m. on September 22, 2015. (Id. at 3-4.)

  Analysis of the deceased infant’s lung showed “marked hyaline

  membrane – a pathological finding for respiratory stress

  syndrome – on the background of bacterial overgrowth.”            (Id.)


  6     Plaintiff first alleged that the infant was stillborn, later alleging
  that the infant lived for three hours. (Compare Pl. Mem. in Opp. pp. 15 with
  pp. 19.) The court finds that the infant was born alive and lived for three
  hours, based on review of the birth certificate and the autopsy report. (See
  Pl. Exh. 15, 16 (ECF Nos. 24-14, 24-16).)

                                       4
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 5 of 37 PageID #: 512



  The cause of death was noted as “respiratory distress syndrome

  due to immaturity” which was later denoted in parenthesis as

  “hyaline membrane disease.”      (Id.)

             Plaintiff filed an action alleging medical malpractice

  and wrongful death in the Supreme Court of New York, Kings

  County under Index No. 514176/2016, against defendants Errol

  Byer, M.D., Frederick Stanton, M.D., Alessia Perry, M.D.,

  Brooklyn Hospital Center, and Brooklyn Plaza Medical Center

  P.C., a health center federally qualified under the Department

  of Health and Human Services (“DHHS”). (Pl. Mem. in Opp. at 2.)

  Plaintiff filed the summons and verified complaint on August 10,

  2016.   (See Pl. Exh. 2.)

             Plaintiff lodged similar allegations in her state

  court complaint as those at issue here; namely, that the medical

  treatment provided by Errol Byer, M.D., Frederick Stanton, M.D.,

  and Alessia Perry, M.D., beginning on or about May 11, 2015 and

  continuing until September 22, 2015, departed from the accepted

  medical standards of care and caused her to suffer grave bodily

  injury, complications, additional surgery and treatment, mental

  anguish, and led to the wrongful death of her infant son.           (Pl.

  Exh. 2 at ¶¶ 16, 28, 40, 52, 69.)        She further claimed that her

  alleged injuries were due to the negligent hiring and retention

  of aforementioned physicians by the Brooklyn Hospital Center and

  Brooklyn Plaza Medical Center, P.C..        (Id. at ¶ 74-76.)

                                       5
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 6 of 37 PageID #: 513



  Plaintiff also claimed that her son suffered a wrongful death as

  a result of her negligent medical treatment.         (Id. at ¶ 80.)

  Lastly, plaintiff asserted her injuries were caused by the

  defendants’ failure to obtain her informed consent for the

  treatment rendered.     (Id. at ¶ 82-84.)

             On April 28, 2017, the United States of America

  removed the action to the United States District Court for the

  Eastern District of New York, pursuant to the FTCA, 28 U.S.C. §§

  1346, 2401, 2671 et seq., which allows the United States of

  America to substitute itself as a party defendant where a

  federal employee was acting within the scope of employment at

  the time the alleged tortious acts or omissions took place.            See

  28 U.S.C. § 2679 (d)(1).

             In a related action, this court previously held that

  because Brooklyn Plaza Medical Center was a federally supported

  medical center and deemed eligible by DHHS for coverage under 42

  U.S.C. § 233(g)-(h), and defendants Errol Byer, M.D., Frederick

  Stanton, M.D., and Brooklyn Plaza Medical Center P.C., were

  acting in the course and scope of their employment as federal

  employees at the time of the events alleged, Pl. Exh. 4 at 4,

  the certification and notice of substitution of the United

  States in place of Errol Byer, M.D., Frederick Stanton, M.D.,

  and Brooklyn Plaza Medical Center P.C., was proper.          (See Pl.

  Exhs. 10-14 (ECF Nos. 24-10, 24-11, 24-15, 24-12, 24-13);

                                       6
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 7 of 37 PageID #: 514



  Janelle Matthias, individually and as the administrator of the

  Estate of Kevon Brian Mustafa, deceased v. Errol Byer, M.D.,

  Frederick Stanton, M.D., Alessia Perry, M.D., Brooklyn Hospital

  Center, and Brooklyn Plaza Medical Center P.C., No. 17-cv-02546

  2017 WL 4314500 (E.D.N.Y. Aug. 20, 2019) (Irizarry, J.) (Levy,

  M.J.)).

             In that previous action, defendant United States of

  America filed a motion to dismiss, alleging that this court

  lacked subject matter jurisdiction, which the other defendants

  supported with a memorandum of law in support of defendant’s

  motion to dismiss. (Pl. Exh. 3.)         The gravamen of the United

  States’ motion was that the plaintiff had not exhausted her

  administrative remedies before filing, since she had not

  submitted an administrative tort claim to the DHHS for her

  alleged injuries.     (Id. at 2; Pl. Exh. 4 at 3.)

             The court in 17-cv-2546 granted defendant’s motion to

  dismiss, pursuant to a Stipulation and Order of Partial

  Dismissal, Modification of Caption and Remand.          (Pl. Exh. 4.)

  Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the claims against

  Errol Byer, M.D., Frederick Stanton, M.D., and Brooklyn Plaza

  Medical Center P.C. were dismissed with prejudice, and the

  claims against the United States of America were dismissed

  without prejudice, with the remaining claims remanded to the New

  York State Supreme Court, Kings County.        (Id. at 6.)

                                       7
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 8 of 37 PageID #: 515



                On August 3, 2017, plaintiff submitted a Standard SF-

  95 Claim Form to the US Department of Health and Human Services

  alleging negligence and wrongful death.        (Pl. Exh. 10.)     Under

  Item 10, titled “Personal Injury/ Wrongful Death” plaintiff

  wrote:


          Due to the negligence and carelessness of Errol Byer,
          M.D., Frederick Stanton, M.D., and Alessia Perry,
          M.D., Janelle Matthias’s son, Kevin Brian Mustafa died
          at birth due to an irregular heartbeat and Janelle
          Matthias has suffered pain, trauma and emotional
          distress.7

          Plaintiff added an additional page stating the basis

  of her claim as:


          On or about May 11, 2015, continuing to, through and
          including September 22, 2015, at or near the Brooklyn
          Plaza Medical Center P.C., the Brooklyn Hospital
          Center, Errol Byer, M.D., Frederick Stanton, M.D., and
          Alessia Perry M.D., were negligent, careless and
          departed from the accepted standards of medicine by
          failing to diagnose Janelle Matthias and treat her
          given her medical history, signs and symptoms, and
          complaints upon presentation, eventually leading to
          the untimely and wrongful death of her son, Kevon
          Brian Mustafa; in negligently proscribing medication
          that harmed Janelle Matthias; in failing to provide a
          prenatal and neonatal consultation; in failing to
          properly and timely diagnose Janelle Matthias with
          urinary tract infection; in failing to monitor the
          effects of the medications given to Janelle Matthias
          during childbirth.8




  7   Pl. Exh. 10 at 3.
  8   Id. at 5.

                                       8
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 9 of 37 PageID #: 516



             On August 21, 2017, plaintiff’s counsel received

  correspondence from Dorothea P. Koehler, Paralegal

  Specialist at DHHS, acknowledging receipt of the

  administrative tort claim, filed on August 8, 2017, and

  identified as Claim No. 2017-0528a.         (Pl. Exh. 11.)     The

  letter requested the necessary documentation to proceed

  with the claim. (Id.)      On December 8, 2017, plaintiff’s

  counsel sent itemized bills, medical records, and funeral

  expenses, pursuant to the DHHS’s request. (Pl. Exh. 12 (ECF

  24-15).)   On February 12, 2018,9 plaintiff’s administrative

  tort claim was denied in a letter signed by William A.

  Bigelow, Deputy Associate General Counsel for the Claims

  and Employment Law Branch.       (Pl. Exh. 14 (ECF No. 24-13).)

  The letter notified plaintiff that she was entitled to

  challenge the agency’s determination by filing an action

  against the United States in the appropriate district court

  within six months from the date of the mailing of the

  agency’s determination.       (See 28 U.S.C. 2401(b); Id. at 4.)


                              STANDARD OF REVIEW

         Defendant brings its motion to dismiss both for lack of

  subject matter jurisdiction under Rule 12(b)(1), and for failure


  9     Pl. Exh. 14 (ECF No. 24-13) at 3. The stamped date appears to be
  February 12, 2018. This is consistent with plaintiff’s memorandum in
  opposition, that also indicates that Pl. Exh. 14 (ECF No. 24-13) is dated
  February 12, 2018.

                                        9
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 10 of 37 PageID #: 517



  to state a claim under Rule 12(b)(6), in the context of the

  Federal Tort Claims Act (“FTCA”).         The relevant standards are

  set forth below.

     I.   Rule 12(b)(1)

              “‘A case is properly dismissed for lack of subject

  matter jurisdiction under Rule 12(b)(1) when the district court

  lacks the statutory or constitutional power to adjudicate

  it.’” Roman v. C.I.A., No. 11-CV-5944, 2013 WL 210224, at *4

  (E.D.N.Y. Jan. 18, 2013) (quoting Makarova v. United States, 201

  F.3d 110, 113 (2d Cir. 2000)).       It is well-settled that the

  “plaintiff bears the burden of proving subject matter

  jurisdiction by a preponderance of the evidence.”           Aurecchione

  v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir.

  2005) (citing Luckett v. Bure, 290 F.3d 493, 496 (2d Cir.

  2002)).    In reviewing a Rule 12(b)(1) motion to dismiss, the

  court “must accept as true all material factual allegations in

  the complaint, but [it is] not to draw inferences from the

  complaint favorable to plaintiff[].”         J.S. ex rel. N.S. v.

  Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir. 2004).           Moreover,

  the court “may consider affidavits and other materials beyond

  the pleadings to resolve the jurisdictional issue, but [it] may

  not rely on conclusory or hearsay statements contained in the

  affidavits.”    Id.



                                       10
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 11 of 37 PageID #: 518



     II. Rule 12(b)(6)

              To survive a Rule 12(b)(6) motion to dismiss, “‘a

  complaint must contain sufficient factual matter, accepted as

  true, to state a claim to relief that is plausible on its

  face.’”    Absolute Activist Value Master Fund Ltd. v. Ficeto, 677

  F.3d 60, 65 (2d Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009)).     Although the court must “accept as true all

  factual statements alleged in the complaint and draw all

  reasonable inferences in favor of the non-moving party,”

  McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

  2007), plaintiff’s “[f]actual allegations must be enough to

  raise a right to relief above the speculative level,” Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 555 (2007). Indeed,

  “[c]onclusory allegations or legal conclusions masquerading as

  factual conclusions will not suffice to [defeat] a motion to

  dismiss.”    Achtman v. Kirby, McInerney & Squire, LLP, 464 F.3d

  328, 337 (2d Cir. 2006) (alterations in original) (internal

  quotation marks omitted).

     III. Federal Tort Claims Act

              The Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671

  et seq., waives the sovereign immunity of the United States in

  limited circumstances. In relevant part, the FTCA authorizes

  suits against the federal government to recover damages:



                                       11
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 12 of 37 PageID #: 519



              for injury or loss of property, or personal
              injury or death caused by the negligent or
              wrongful act or omission of any employee of the
              Government while acting within the scope of his
              office or employment, under circumstances where
              the United States, if a private person, would be
              liable to the claimant in accordance with the law
              of the place where the act or omission occurred.

  28 U.S.C. § 1346(b)(1).

                 One of the exceptions to the FTCA’s waiver of

  sovereign immunity is the “discretionary function

  exception,” (“DFE”) which provides that Congress’s authorization

  to sue the United States for damages does not apply to any

  claim “based upon the exercise or performance or the

  failure to exercise or perform a discretionary function or

  duty on the part of a federal agency or employee of the

  Government, whether or not the discretion involved be

  abused.”    28 U.S.C. § 2680(a).     The discretionary function

  exception “‘marks the boundary between Congress’

  willingness to impose tort liability upon the United States

  and its desire to protect certain governmental activities from

  exposure to suit by private individuals.’” Berkovitz v. United

  States, 486 U.S. 531, 536 (1988) (quoting United States v. S.A.

  Empresa de Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S.

  797, 808 (1984)). Because the FTCA operates as a grant of

  subject matter jurisdiction to the federal courts, “a finding

  that the discretionary function exception applies is tantamount


                                       12
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 13 of 37 PageID #: 520



  to holding that the court lacks jurisdiction.” Caban v. United

  States, 671 F.2d 1230, 1235 n.5 (2d Cir. 1982).

              The plaintiff bears the burden of establishing, by a

  preponderance of the evidence, that the court retains authority

  to adjudicate a case. Makarova v. United States, 201 F.3d 110,

  113 (2d Cir. 2000); Loew v. U.S. Postal Serv., No. 03-CV-5244,

  2007 WL 2782768, at *4 (E.D.N.Y. Feb. 9, 2007).

              Generally, a motion to dismiss for lack of subject

  matter jurisdiction under Rule 12(b)(1) and a motion to dismiss

  for failure to state a claim under Rule 12(b)(6) are reviewed

  under the same standard, which requires a court to accept as

  true the facts alleged in the complaint, and to draw all

  reasonable inferences in favor of the plaintiff. Loew, 2007 WL

  2782768, at *4. Where, however, “the jurisdictional challenge is

  based on the FTCA, the government receives the benefit of any

  ambiguities.” Id.; Moreno v. United States, 965 F. Supp. 521,

  524 (S.D.N.Y. 1997) (“Because the FTCA creates a waiver of

  sovereign immunity, it is strictly construed and all ambiguities

  are resolved in favor of the United States.”). Subject matter

  jurisdiction “must be shown affirmatively, and that showing is

  not made by drawing from the pleadings inferences favorable to

  the party asserting it.” APWU v. Potter, 343 F.3d 619, 623 (2d

  Cir. 2003) (internal quotation marks and citation omitted). A

  plaintiff bears “the initial burden to state a claim that is not

                                       13
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 14 of 37 PageID #: 521



  barred by the DFE.” Molchatsky v. United States, 713 F.3d 159,

  162 (2d Cir. 2013); see Wang v. United States, 61 F. App’x 757,

  759 (2d Cir. 2003) (“Plaintiffs failed to meet their initial

  burden of pleading facts which would support a finding that the

  conduct of the investigative agents fell outside the scope of

  the exception.”).

                                  DISCUSSION

     I.   The FTCA’s Exhaustion and Presentment Requirement

              To bring an FTCA claim in federal court, plaintiff

  must first present the claim to the appropriate federal agency

  and receive a written denial from that agency, or may file an

  action sixty days after the claim is presented, if the agency

  fails to respond.     See 28 U.S.C. § 2675(a) (no action shall be

  instituted “unless the claimant shall have first presented the

  claim to the appropriate Federal agency and his [or her] claim

  shall have been finally denied by the agency in writing and sent

  by certified or registered mail”).        See also 28 U.S.C. §

  2679(d)(5) (providing that “[w]henever an action or proceeding

  in which the United States is substituted as the party defendant

  . . . is dismissed for failure first to present a claim” to the

  appropriate federal agency, “such a claim shall be deemed to be

  timely presented” if (1) “the claim would have been timely had

  it been filed on the date the underlying civil action was

  commenced;” and (2) “the claim is presented to the appropriate

                                       14
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 15 of 37 PageID #: 522



  Federal agency within 60 days after dismissal of the civil

  action”).

              FTCA claims:

        shall be deemed to have been presented when a Federal
        agency receives from a claimant, his duly authorized
        agent or legal representative, an executed Standard
        Form 95 or other written notification of an incident,
        accompanied by a claim for money damages in a sum
        certain for injury to or loss of property, personal
        injury, or death alleged to have occurred by reason of
        the incident; and the title or legal capacity of the
        person signing, and is accompanied by evidence of his
        authority to present a claim on behalf of the
        claimant as agent, executor, administrator, parent,
        guardian, or other representative.

  28 C.F.R. § 14.2.     Additionally, though a personal injury claim

  “may be presented by the injured person, his duly authorized

  agent, or legal representative,” 28 C.F.R. § 14.3(b), a wrongful

  death claim may be presented only by “the executor or

  administrator of the decedent's estate, or by any other person

  legally entitled to assert such a claim in accordance with

  applicable State law.”      28 C.F.R. § 14.3(c).      Under New York

  state law, a “personal representative,” is defined as someone

  that “received letters to administer the estate of a decedent,”

  and is the only party who may bring a wrongful death or survival

  action.    See N.Y. Est. Pow. and Trst § 5–4.1; id. at § 1–2.13;

  see also Fed. R. Civ. P. 17 (b)(3) (requiring federal courts to

  look to state law when determining capacity to bring suit).




                                       15
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 16 of 37 PageID #: 523



              First, the court addresses defendant’s contention that

  plaintiff failed to include evidence of her authority as

  personal representative of the estate of the deceased infant

  Mustafa, and thus failed to satisfy the presentment requirement

  regarding her claims on behalf of the estate.          (Def. Reply at

  4.)    Second, the court addresses defendant’s argument that

  plaintiff’s individual claim does not satisfy the FTCA’s

  presentment requirement.      (Def. Reply at 3; 28 U.S.C. §

  2675(a).)    In response to defendant’s arguments, plaintiff

  asserts that she has satisfied the presentment requirement for

  herself and for the deceased infant’s estate, pointing to the

  correspondence between plaintiff’s counsel and DHHS, as well as

  the agency’s denial of claim letters.         (Pl. Mem. in Opp. at 16-

  17.)


     A. Plaintiff’s FTCA Claim Brought as Administratrix of
        Deceased Infant’s Estate


              Plaintiff has failed to bring a claim on behalf of the

  estate of the deceased infant, as she has not been properly

  appointed administratrix under New York law.

              Although strict compliance with 28 C.F.R. § 14.2 is

  not a jurisdictional requirement, a claim must “provide minimal

  notice that (1) gives the agency written notice of [the] claim

  sufficient to enable the agency to investigate and (2) places a


                                       16
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 17 of 37 PageID #: 524



  value on [the] claim.”      Byrne v. United States, 804 F. Supp.

  577, 579 (S.D.N.Y. 1992) (internal quotations omitted). See,

  e.g., Romulus v. United States (Romulus II), 160 F.3d 131, 132

  (2d Cir. 1998); State Farm Mut. Auto. Ins. Co. v. U.S., 326 F.

  Supp. 2d 407, 413 (E.D.N.Y. 2004) (“[t]he Second Circuit has not

  determined whether a failure to provide further information—

  beyond a notice of claim and a sum certain—is fatal to a court's

  jurisdiction. This court must, therefore, determine whether the

  plaintiff provided the Navy with sufficient information about

  the claim to constitute adequate notice required for

  jurisdiction.”); Lee v. U.S. Dept. of Army, No. 11-CV-331 (RRM)

  (CLP) 2013 WL 4048329, at *4 (E.D.N.Y. Aug. 9, 2013), (“[n]otice

  need not meet formal pleading requirements as long as it is

  specific enough to serve the purposes underlying § 2675(a)-- ‘to

  ease court congestion and avoid unnecessary litigation, while

  making it possible for the Government to expedite the fair

  settlement of tort claims.’”).

              Similar to the instant case, “[i]n Byrne, the court

  examined whether the plaintiff established subject matter

  jurisdiction where his notice of claim was timely, [yet]

  deficient pursuant to 28 C.F.R. § 14.2 because it failed to

  present evidence of plaintiff’s authority to present the

  claim.”    D’Angelo v. United States, No. 14-CV-482 (SJF) (GRB)

  2016 WL 6988807, at *3 (E.D.N.Y. Nov. 15, 2016) (internal

                                       17
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 18 of 37 PageID #: 525



  quotations and citations omitted) (discussing Byrne, 804 F.

  Supp. at 579); see also 28 C.F.R. § 14.2(a).          The Byrne court

  held that the notice of claim was sufficient, despite the

  plaintiff not having been appointed as the personal

  representative of the estate at the time of the filing of the

  claim, because plaintiff      “provided the government with the

  minimal notice required under the FTCA so that it could

  adequately investigate the claim.” Id. at 582.          Additionally,

  the court permitted the claim to proceed because the plaintiff

  was the executor at the time the action commenced in federal

  court.   Id. at 582 (emphasis added).

              Following Byrne, a later case from this court

  discussed the manner in which FTCA actions have been allowed to

  proceed in court even “when the administrative claim had been

  brought by a person not formally authorized under the

  regulations to make such a claim” so long as the agency was

  given minimal notice.      Genao v. U.S., No. 08-cv-878 (NG) (SMG)

  2010 WL 3328017, at *3 (E.D.N.Y. Aug. 19, 2010) (citing Knapp v.

  United States, 844 F.2d 376, 380 (6th Cir. 1988) (holding that

  even though plaintiff had not “received letters of authority

  when she presented [her administrative claim], this circumstance

  had no effect on her right to sue under the FTCA once she had

  qualified”) (emphasis added).



                                       18
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 19 of 37 PageID #: 526



              Unlike the instant case, in Genao the issue presented

  was timeliness, as all claimants were appointed personal

  representatives after the two-year statutory period expired.

  Thus, although the claimant in Genao had not procured the

  necessary letters of administration at the time of filing the

  administrative claim, and had therefore not provided the

  necessary “evidence of authority,” 28 C.F.R. § 14.2, by the time

  claimant filed suit in federal court, claimant was officially

  appointed as the estate representative.

              On these facts the courts have permitted similar

  claims to proceed, because the administrative claims provided

  sufficient minimal notice, and at the commencement of the

  federal actions, the claimants in the cases referenced, supra,

  were officially personal representatives.         Knapp, 844 F.2d at

  380 (requirements of 28 U.S.C. § 2675(a) were met because Mrs.

  Knapp had provided written notice sufficient to enable the

  agency to investigate and had placed a value on her claim though

  she was only appointed personal representative after the two-

  year statute of limitations expired);         Ford, 640 F. Supp. 2d at

  1070 (same); Genao, 2010 WL 3328017, at *3 (holding plaintiff is

  entitled to equitable tolling of the FTCA limitations periods

  due to extraordinary circumstances).

              Here, plaintiff’s alleged injuries took place from May

  11, 2015 to September 22, 2015, (Amended Compl. at ¶ 7, 17, 30,

                                       19
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 20 of 37 PageID #: 527



  46), and the administrative claim form, SF-95, was submitted on

  August 3, 2017.     (Id. at ¶ 3; Pl. Exh. 10.)       Unlike the cases

  discussed above, plaintiff timely met the requirements of 28

  U.S.C. § 2675(a) by filing the claim form prior to the

  expiration of the two year statute of limitations, and thus

  timeliness is not at issue in this case.         Byrne, 804 F. Supp. at

  579 (discussing deficiency of notice regarding 28 C.F.R. § 14.2,

  where notice was timely in accordance with § 2675).

              Plaintiff’s circumstances however, are also distinct

  from Genao, Ford, and Knapp, in that, to the court’s knowledge,

  plaintiff has not been appointed as personal representative of

  the estate of the deceased infant, and as such, cannot bring

  claims on behalf of the estate of the deceased.          See Health v.

  Banks, 15-cv-4228 (MDG) 2016 WL 5716817, at *5 (E.D.N.Y. Sep.

  30, 2016) (quoting Palladino v. Metro. Life Ins. Co., 590

  N.Y.S.2d 601, 602 (App. Div.3d Dep't 1992) (“[o]nly a duly

  appointed personal representative may bring suit on behalf of a

  decedent” in New York.); Garmon v. Cnty. of Rockland, No. 10

  Civ. 7724(ALC)(GW), 2013 WL 541380, at *3 (Feb. 11,

  2013)(quoting Palladino, 590 N.Y.S.2d at 602 (“Inasmuch as

  letters of administration have not been issued to plaintiff, he

  has no standing to sue.”). See also Purcell ex rel. Estate of

  Tyree v. City of New York, 18-CV-3979 (PKC)(RLM) 2020 WL

  2559796, at *3 (E.D.N.Y. May 19, 2020)(finding plaintiff

                                       20
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 21 of 37 PageID #: 528



  initially lacked standing to sue on behalf of the decedent's

  estate since she has not received letters of administration, and

  only permitting claims to proceed once the deficiency was

  cured).    Plaintiff offers no contradictory evidence or argument.

  Thus, the court finds that plaintiff failed to satisfy the

  presentment requirement with respect to her claims brought on

  behalf of the estate of the deceased infant.

              For the foregoing reasons, the court dismisses the

  claims brought on behalf of the estate of the deceased infant.

     B. Plaintiff’s Individual FTCA Claim

              Plaintiff’s individual administrative claim meets the

  standard for minimal notice.       Plaintiff properly filed the SF-

  95, alleged facts sufficient for the agency to investigate the

  claim, and provided a claim amount in a sum certain.

              First, defendant argues that plaintiff’s counsel

  signed the administrative claim form, SF-95, for plaintiff’s

  personal injury claim without providing “evidence of his or her

  authority to present a claim on behalf of the plaintiff” by

  failing to list his or her identity or relationship to the

  plaintiff or the estate of the deceased.         (Def. Reply at 3.)

  However, a review of Pl. Exh. 13 (ECF No. 24-12), the enclosure

  letter attached by plaintiff’s counsel with the DHHS’s requested

  documentation, establishes that the fourth listed attachment is

  a power of attorney form.       (Pl. Exh. 13.)    Defendant concedes

                                       21
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 22 of 37 PageID #: 529



  that “plaintiff’s counsel signed the SF-95.” (Def. Mem. at 8.)

  As the power of attorney form provided to the DHHS set forth the

  identity of plaintiff’s counsel, the court finds the plaintiff

  clearly provided evidence of authority, and properly presented

  her individual claims to the agency.         A further showing of

  “evidence of authority” is unnecessary.          Byrne, 804 F. Supp. at

  579; see also 28 C.F.R. § 14.2(a).

              Second, the facts plaintiff provided were sufficient

  to investigate a claim.      See Romulus II, 160 F.3d at 132 (“a

  notice of claim filed pursuant to the FTCA must provide enough

  information to permit the agency to conduct an investigation and

  to estimate the claim's worth.”)          Plaintiff provided names of

  the physicians under agency employ, the alleged malpractice, and

  the cause of death that was the subject of the

  suit.   State Farm, 326 F. Supp. 2d at 414 (holding that

  plaintiff satisfied presentment where the agency “clearly had a

  detailed understanding of the medical evidence regarding the

  injury ... indicating a description of the accident and doctors'

  findings in detail” and where “plaintiff did not refuse to

  cooperate with the [agency's] investigation.”); see also Pl.

  Exh. 13 (ECF No. 24-12) (enclosure letter complying with DHHS’s

  documentation request).

              Third, plaintiff specified a sum certain of

  $20,000,000 on the administrative claim form.          (Pl. Exh. 10 at

                                       22
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 23 of 37 PageID #: 530



  3. See Keene Corp. v. United States, 700 F.2d 836, 841 (2d Cir.

  1983) (holding that failure to state a sum certain in the claim

  for damages renders the notice of claim deficient)).

              Fourth, plaintiff’s notice of claim was timely,

  because it was brought within the two year statute of

  limitations.    28 C.F.R. § 14.2(a).       Accordingly, the court finds

  that the agency had sufficient notice regarding plaintiff’s

  independent claims.10

              In summary, as there is no evidence to demonstrate

  that plaintiff was the personal representative of the decedent

  at that time of filing the administrative claim or the instant

  action, the court dismisses the claims brought by the plaintiff

  on behalf of the decedent’s estate.         With respect to plaintiff’s

  claims brought on her own behalf, the court finds that plaintiff

  has satisfied the presentment requirement pursuant to § 2675(a).

  Thus, this court has subject matter jurisdiction over this

  action.    Defendant's motion to dismiss is DENIED with respect to

  the plaintiff’s individual claims and GRANTED with respect to

  claims concerning the deceased infant.




  10
        The cases cited by defendant to support its contention are
  unpersuasive, as they are against the weight of authority in this circuit and
  district. See Byrne, 804 F. Supp. at 582 (rejecting the government’s
  contention that the court does not have jurisdiction on the basis of Del
  Valle as “against the weight of authority.”).

                                       23
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 24 of 37 PageID #: 531



     II. Plaintiff’s Informed Consent Claim

              Defendant next argues that plaintiff’s informed

  consent claim cannot stand, because the administrative claim

  form originally filed by the plaintiff did not state a distinct

  claim for lack of informed consent.        (Def. Mem. at 9; see also

  Pl. Exh. 10.)      Plaintiff concedes that she did not allege a

  separate claim for informed consent on the SF-95 form, yet

  contends that informed consent for medical treatment is

  considered part of a medical malpractice claim.          (Pl. Mem. in

  Opp. at 17, citing Soriano v. United States, No. 12 Civ. 4752

  (VB) 2013 WL 3316132, at *7 (S.D.N.Y. Jul. 1, 2013) (finding

  informed consent was considered part of a medical malpractice

  claim and thus not barred by failure to assert in administrative

  claim form)).

              In the instant case, the facts alleged in plaintiff’s

  administrative claim failed to put the DHHS on notice of the

  informed consent claim.      The FTCA’s exhaustion requirement is

  not met where the “initial administrative claim asserted only

  medical malpractice and did not include an informed consent

  claim,” because, “[i]n this Circuit, a Notice of Claim filed

  pursuant to the FTCA must provide enough information to permit

  the agency to conduct an investigation and to estimate the

  claim’s worth.” Mayes v. United States, 790 Fed. App’x. 338,

  339-40 (2d Cir. 2020) (summary order) (quoting Romulus v. United

                                       24
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 25 of 37 PageID #: 532



  States, 160 F.3d 131, 132 (2d Cir. 1998) (per curiam)).            The

  relevant inquiry is whether the substance of the administrative

  claim, not the federal court complaint, put the relevant federal

  agency on notice.     Godinez-Torres v. United States, No.

  14CV1097CBAPK, 2016 WL 11670284, at *5 n.7 (E.D.N.Y. Mar. 31,

  2016).   See also M.A.R. ex rel. Reisz v. United States, No. 09-

  CIV-1727 (LTS) 2009 WL 3877872, at *1 (S.D.N.Y. Nov. 18, 2009)

  (finding plaintiff’s administrative claim was insufficient to

  put the government on notice that she might assert a lack of

  informed consent claim); A.Q.C. ex rel. Castillo v. United

  States, 715 F. Supp. 2d 452, 457 (S.D.N.Y. 2010), aff'd, 656

  F.3d 135 (2d Cir. 2011) (holding informed consent claim was

  barred because plaintiff’s administrative claim only alleged

  medical malpractice); Hersko v. United States, No. 13-CV-3255

  (MHD) 2015 WL 6437561, at *19 (S.D.N.Y. Oct. 20, 2015)(same).

  But see Soriano, 2013 WL 3316132, at *7 (citing Frantz v. United

  States, 29 F.3d 222, 224 (5th Cir. 1994) (finding an informed

  consent claim in FTCA action is necessarily contained within a

  medical malpractice claim)).

              Plaintiff alleges in the administrative claim form

  that the treating physicians failed to diagnose and treat her

  given her medical history, signs, symptoms, and complaints;

  negligently prescribed medication that harmed her; failed to

  diagnose her urinary tract infection in time; failed to provide

                                       25
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 26 of 37 PageID #: 533



  a prenatal or neonatal consultation; and failed to monitor the

  effects of the medications given to plaintiff during childbirth.

  (Pl. Exh. 10.)     Though the claim adequately refers to negligence

  in plaintiff’s medical treatment, it provides no detail as to

  any alleged failure on the part of the physicians to obtain

  informed consent.     (Id.)   Plaintiff also does not produce her

  medical records to demonstrate a lack of informed consent, nor

  does she explain or discuss where and when this alleged omission

  occurred.    Godinez-Torres, 2016 WL 11670284, at *6 (citing

  M.A.R., 2009 WL 3877872, at *4 (holding administrative claim

  gave no notice of informed consent claim where claim form “was

  replete with allegations of various omissions ... during

  prenatal care, delivery and neonatal care” but no language

  pertaining to consent)).

              Accordingly, the court GRANTS the defense’s motion to

  dismiss the plaintiff’s informed consent claim on the grounds

  that plaintiff did not exhaust her administrative remedies.


     III. Plaintiff’s Negligent Hiring and Retention Claim

        A. Two-Pronged Discretionary Function Exception Test

              Under the Supreme Court’s Berkovitz-Gaubert test, the

  discretionary function exception precludes suits against the

  United States “only if two conditions are met: (1) the acts

  alleged to be negligent must be discretionary, in that they


                                       26
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 27 of 37 PageID #: 534



  involve an ‘element of judgment or choice’ and are not compelled

  by statute or regulation and (2) the judgment or choice in

  question must be grounded in ‘considerations of public policy’

  or susceptible to policy analysis.” Coulthurst v. United States,

  214 F.3d 106, 109 (2d Cir. 2000) (citing United States v.

  Gaubert, 499 U.S. 315, 322-23 (1991) and Berkovitz, 486 U.S. at

  536-37)).


              Under the first prong of the test, “it is the nature

  of the conduct, rather than the status of the actor” that

  determines whether a challenged act is discretionary. Gaubert,

  499 U.S. at 322. If there exists a mandatory federal statute,

  regulation, or policy that “specifically prescribes a course of

  conduct for an employee to follow,” the first prong of the test

  requiring an element of judgment or choice is not met because

  “the employee has no rightful option but to adhere to the

  directive.” Berkovitz, 486 U.S. at 536. If there is no

  established explicit or implicit governmental policy, or if a

  policy allows a government agent to exercise discretion, then

  under the second prong of the Berkovitz-Gaubert test, the court

  must determine whether the conduct “can be said to be grounded

  in the policy of the regulatory regime,” focusing “not on the

  agent’s subjective intent . . . but on the nature of the actions

  taken and on whether they are susceptible to policy analysis.”


                                       27
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 28 of 37 PageID #: 535



  Gaubert, 499 U.S. at 325. If there exists a regulation allowing

  employee discretion, the “very existence of the regulation

  creates a strong presumption that a discretionary act authorized

  by the regulation involves consideration of the same policies

  which led to the promulgation of the regulations.” Gaubert, 499

  U.S. at 324 (internal citation omitted).

              If the challenged conduct involved an element of

  judgment or choice, then under the second prong of the

  discretionary function exception test, that judgment or choice

  must be grounded in considerations of public policy or

  susceptible to policy analysis to be protected by the

  discretionary function exception. See Coulthurst, 214 F.3d at

  109; Gaubert, 499 U.S. at 325-25; Varig Airlines, 467 U.S. at

  814 (noting that the discretionary function exception is

  intended to shield from “judicial second-guessing” judgments

  “grounded in social, economic, and political policy”).

              Accordingly, the second prong of the test

  distinguishes between discretionary decisions that are grounded

  in public policy considerations, and decisions that are made out

  of carelessness or laziness. Gaubert, 499 U.S. at 324-25, 325

  n.7 (remarking that while a government agent who drives a car

  while on a government mission exercises “discretion” in driving

  the car, any decisions made to drive the car are not grounded in



                                       28
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 29 of 37 PageID #: 536



  public policy, and therefore the discretionary function

  exception would not protect negligent driving).

        B. Applying the Discretionary Function Test

              In her amended complaint, plaintiff alleges in her

  fourth cause of action that defendant negligently “granted

  and/or renewed” Dr. Byer’s and Dr. Stanton’s employments without

  proper consideration of the doctors’ professional qualifications

  or competence.     (Amended Compl. at ¶ 61-63.)       Defendant argues

  that the discretionary function exception to the FTCA bars

  plaintiff’s negligent hiring and retention claim.           (Def. Mem. at

  10-15.)    Plaintiff responds that the alleged negligence in

  hiring or retaining unqualified physicians does not fall within

  the exception, because “scientific or professional judgments,”

  especially concerning safety, do not usually implicate policy

  decisions.    (Pl. Mem. in Opp. at 21.)

              To survive a motion to dismiss, a negligent hiring

  claim “must allege facts which would support a finding that the

  challenged actions are not the kind of conduct that can be said

  to be grounded in the policy of the regulatory regime.” Gaubert,

  499 U.S. at 324-25. See also Wang v. United States, 61 Fed.

  App’x. 757, 759 (2d Cir. 2003) (finding plaintiffs failed to

  meet their burden of demonstrating how investigative agents

  conduct fell outside the exception).        Here, plaintiff merely

  asserts that defendant failed to properly investigate the

                                       29
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 30 of 37 PageID #: 537



  qualifications and competence of their medical personnel before

  granting or renewing their employment, but does not allege any

  specific facts or details, or suggest that defendants’ negligent

  hiring and retention practices fell outside the exception.

  (Amended Compl. at ¶ 61-63); see Saint–Guillen v. United States,

  657 F. Supp. 2d 376, 387 (E.D.N.Y. 2009) (Irizarry, J.)(stating

  that a pleading deficiency regarding negligent hiring or

  retention alone is grounds for dismissal)); see generally

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

  Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)(bare factual

  allegations will not satisfy Fed. R. Civ. P. 8, the plaintiff’s

  pleading standard).

              The court finds that plaintiff failed to plead

  sufficient facts to state a claim for negligent hiring. The

  court nevertheless briefly addresses the two prong analysis of

  the discretionary function test.

              First, federally qualified health centers (“FQHCs”),

  deemed suitable for federal award coverage under the Public

  Service Health Act must comply with specific standards set forth

  in the Act and its implementing regulations, including review

  and verification of the professional credentials of its doctors.

  See 42 U.S.C. § 233(h)(2)(the Secretary must determine “that the

  entity...has reviewed and verified the professional credentials,

  references, claims history, fitness, professional review

                                       30
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 31 of 37 PageID #: 538



  organization findings, and license status of its

  physicians....”).     See also 42 C.F.R. §§ 51c.101-c.507,

  51c.303(p)(stating generally that health centers must “[p]rovide

  sufficient staff, qualified by training and experience, to carry

  out the activities of the center.”).         The Act and corresponding

  protocols do not lay out specific means for professional review

  or verification, leaving review and verification up to the

  discretion of each health center.         Moreover, “[w]hen established

  governmental policy, as expressed or implied by statute,

  regulation, or agency guidelines, allows a government agent to

  exercise discretion, it must be presumed that the agent’s acts

  are grounded in policy when exercising that discretion.” Conyers

  v. United States, 16-CV-2816 (JFB) (SIL) 2018 WL 1157754, at *5

  (E.D.N.Y. Jan. 31, 2018).

              Here, the HRSA Compliance Manual discusses

  requirements for demonstrating compliance with the Public

  Service Health Act. See HRSA Health Center Program Compliance

  Manual, Ch. 5: Clinical Staffing, available at

  https://bphc.hrsa.gov/programrequirements/compliancemanual/chapt

  er-5.html#5.1.     Under “related considerations,” the manual

  describes “areas where health centers have discretion with

  respect to decision-making.”       Id.    Hiring decisions typically

  involve a great deal of discretion, including weighing, inter

  alia, “budgetary restraints, public perception, economic

                                       31
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 32 of 37 PageID #: 539



  conditions, individual backgrounds, office diversity, experience

  and employer intuition.”      Saint–Guillen, 657 F. Supp. 2d at 387.

  Thus, the court finds that because it remains within the

  individual FQHC’s discretion to elect to hire their medical

  staff, and to determine the ultimate arbiter for review and

  verification of the clinical staff, the first prong of the

  discretionary function test is satisfied.

              Under the second prong, “for a claim of negligent

  hiring or supervision to be barred by the discretionary function

  exception, the decision to hire or supervise the negligent

  employees must be ‘grounded in considerations of public policy

  or susceptible to policy analysis.’”        Gibbons v. Fronton, 533 F.

  Supp. 2d 449, 455 (S.D.N.Y. 2008).        Hiring and retention of the

  employees of an FQHC usually involve policy decisions that

  clearly fall within the scope of the discretionary function

  exception.    See Burkhart, 112 F.3d at 1217 (stating that hiring

  decisions “are surely among those involving the exercise of

  political, social, or economic judgment.”).          Thus, the court

  finds that the negligent hiring claim “necessarily involves the

  permissible exercise of policy judgment” which is precisely what

  the exception intends to avoid the litigation of.           Conyers, 2018

  WL 1157754, at *9.

              Accordingly, the court finds that plaintiff’s

  negligent hiring and retention claim would also be barred under

                                       32
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 33 of 37 PageID #: 540



  the discretionary function exception. For the foregoing reasons,

  defendant’s motion to dismiss plaintiff’s negligent hiring claim

  is GRANTED.

     IV. Plaintiff’s Loss of Services and Wrongful Death Claims

         A. Loss of Services

              Plaintiff alleges that she has been “deprived of her

  son’s . . . love, services, affection, society, companionship,

  and economic support.”      (Amended Compl. at ¶ 75.)       Defendant

  contends that plaintiff’s loss of services claim must be

  dismissed pursuant to New York law that does not permit recovery

  for “loss of consortium” actions generally.          (Def. Mem. at 16-

  18.)   Plaintiff broadly responds that “there are no deficiencies

  in plaintiff’s wrongful death action that warrant dismissal.”

  (Pl. Mem. in Opp. at 19.)

              Loss of services is a state law claim, and this court

  must apply the relevant state law.        See Martell v. Boardwalk

  Enterprises, Inc., 748 F.2d 740, 754 (2d Cir. 1984); I.M. v.

  United States, 362 F. Supp. 3d 161, 205 (S.D.N.Y. 2019); Thomas

  v. New York City, 814 F. Supp. 1139, 1154 (E.D.N.Y. 1993).              New

  York law “denie[s] recovery for grief, loss of society,

  affection, conjugal fellowship and consortium” for death of a

  minor family member.      Rodriguez v. New York, 10-CV-4661 (JG)

  (SMG) 2014 WL 12917808, at *6 (E.D.N.Y. Jan. 24, 2014)

  (quoting Gonzales v. New York City Housing Auth., 77 N.Y.2d 663,

                                       33
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 34 of 37 PageID #: 541



  667-68 (1991)). See also Gilbert v. Stanton Brewery, 295 N.Y.

  270, 273 (1946) (finding no recovery available under New York

  law for loss of “minor daughter’s companionship.”); Devito v.

  Opatich, 215 A.D. 2d 714 (2d Dep't 1995) (reversing damages

  award because loss of minor daughter’s society is not

  compensable).

              Furthermore, loss of services usually are not

  “demonstrable” in the case where a child lived for only an

  exceedingly short lifespan, as here, where the evidence

  indicates that the decedent only lived for three hours.            Charles

  v. Suvannavejh, 907 N.Y.S.2d 362, 365 (N.Y. Sup. Ct. 2009)).

  See also Parilis v. Feinstein, 49 N.Y.2d 984, 985-86 (N.Y.

  1980)(holding when the decedent was an infant, the damages are

  still a question of fact, and often difficult to measure).

  “Despite the extensive mental anguish suffered by a family as a

  result of the death of a young child, there is rarely adequate

  proof of economic circumstances justifying a jury to award

  damages.”    In re Estate of Gayden, No. 2007-1489/C 37 Misc.

  3d 1213(A), at *3 (Oct. 9, 2012) (citations omitted).

              Plaintiff failed to satisfy the necessary showing of a

  loss of pecuniary support from the deceased minor at the

  pleading stage.     Plaintiff’s complaint states generally that she

  was “deprived of . . . economic support,” but does not provide

  evidence or facts discussing and detailing services that an

                                       34
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 35 of 37 PageID #: 542



  infant who lived for three hours could have provided.           (Amended

  Compl. at ¶ 75.)     As plaintiff did not allege sufficient facts

  to demonstrate even “possibility” let alone “probability” of her

  loss of services claim, the court finds that the claim fails to

  meet the pleading standard necessary to show loss of pecuniary

  support.    Santoro ex rel. Santoro v. Donnelly, 340 F. Supp. 2d

  464, 492-93 (S.D.N.Y. 2004).       Therefore, pursuant to New York

  state law, plaintiff’s claim for loss of consortium or mental

  anguish is not cognizable and she cannot recover for damages.

  Accordingly, the court GRANTS defendant’s motion to dismiss the

  loss of services claim due to failure to state a claim upon

  which relief can be granted.

         B. Wrongful Death

              In a wrongful death claim, plaintiff bears the burden

  of showing “(1) the death of a human being; (2) a wrongful act,

  neglect or default of the defendant that caused the decedent's

  death; (3) the survival of distributees who suffered pecuniary

  loss by reason of the decedent's death; and (4) the appointment

  of a personal representative of the decedent.”          Cerbelli

  v. City of New York, 600 F.Supp.2d 405, 429 (E.D.N.Y.

  2009) (internal quotation marks omitted) (citing Chong

  v. New York City Transit Auth., 83 A.D.2d 546, 441 N.Y.S.2d 24

  (2d Dep't 1981)).



                                       35
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 36 of 37 PageID #: 543



              Plaintiff fails to allege “pecuniary damages” caused

  by the death of her infant son.        See Habrack v. Kupersmith, No.

  87 Civ. 4712, 1988 WL 102037, at *2 (S.D.N.Y. Sept. 23, 1988)

  (citing Chong, 441 N.Y.S.2d at 26) (dismissing wrongful death

  claim for failure to allege “that the[] distributees [of the

  Estate] have suffered pecuniary damage by reason of decedent’s

  death”).    See also Melvin v. Cnty of Westchester, No. 14-CV-2995

  (KMK) 2016 WL 1254394, at *22 (S.D.N.Y. Mar. 29, 2016) (denying

  dismissal of wrongful death action where plaintiffs properly

  alleged damages for loss of “reasonable expectation of support”

  as pecuniary losses); Quinn v. U.S., 946 F. Supp. 2d 267, 277

  (N.D.N.Y. 2013)).     In addition, plaintiff did not have the legal

  capacity to bring suit on behalf of the deceased infant’s

  estate, where she did not produce letters of administration

  appointing her as decedent’s personal representative.           N.Y. Est.

  Pow. and Trst § 5–4.1; id. at § 1–2.13; N.Y. EPTL § 11–

  3.1 (2012); Heath v. Banks, No. 15CV4228CBAMDG, 2016 WL 5716817,

  at *5 (E.D.N.Y. Sept. 30, 2016), aff'd, 692 F. App'x 60 (2d Cir.

  2017) (quoting Palladino, 590 N.Y.S.2d at 602 (“[o]nly a duly

  appointed personal representative may bring suit on behalf of a

  decedent” in New York).).

              As plaintiff has failed to allege or provide evidence

  of her appointment as the personal representative for the Estate

  of Mustafa, she lacks the capacity to sue on behalf of the

                                       36
Case 1:18-cv-03568-KAM-SMG Document 26 Filed 07/31/20 Page 37 of 37 PageID #: 544



  estate.     Accordingly, defendant’s motion to dismiss plaintiff’s

  wrongful death claim is GRANTED.


                                  CONCLUSION

              For the foregoing reasons, the court GRANTS the

  government’s motion to dismiss plaintiff’s informed consent

  claim for lack of subject matter jurisdiction pursuant to Rule

  12(b)(1); plaintiff’s wrongful death and loss of services claims

  for failing to state a claim upon which relief can be granted

  under Rule 12(b)(6); plaintiff’s negligence and medical

  malpractice claims on behalf of the estate of the deceased

  infant; and DENIES the motion to dismiss for plaintiff’s

  negligence and medical malpractice claims in her individual

  capacity.    The parties shall confer and jointly advise the court

  via ECF, no later than one week from the date of this decision,

  as to how they intend to proceed.


  SO ORDERED.

  Dated: July 31, 2020
         Brooklyn, New York

                                       ___________/s/________________
                                       KIYO A. MATSUMOTO

                                       United States District Judge
                                       Eastern District of New York




                                       37
